Citation Nr: 0617234	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  01-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1974 to February 
1975, and from September 1981 to March 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that VA has not yet met its duty to assist 
the veteran with the development of evidence.  After 
reviewing the claims file, the Board concludes that 
additional relevant evidence exists which has not been 
obtained.  In this regard, the Board notes that the veteran 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  In a written statement which she 
submitted in July 2005, she reported that she had been 
granted disability benefits by the Social Security 
Administration based on her back problems and another 
disability.  The Board must obtain all of the records 
pertaining to the SSA decision as such records are likely to 
be relevant to the claim for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

The Board also finds that additional relevant medical 
treatment records exist.  The Board notes that the most 
recent VA medical treatment records which are of record are 
from early 2003.  Significantly, in light of the veteran's 
contentions of ongoing symptomatology, it appears likely that 
the veteran has had additional treatment during the three 
years since that time.  Under the new act, the VA has an 
obligation to secure such records unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  Another 
VA spine examination is required for proper evaluation of the 
claim as the most recent VA examination was conducted prior 
to the most recent revision of the rating criteria.  A new 
examination would allow an opportunity to obtain information 
necessary for evaluating the spine disorder under the new 
rating criteria.  For this reason, the Board concludes that 
another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for disability benefits, 
including the decision granting such 
benefits and the medical records relied 
upon concerning that claim.   

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disorder.  After securing the necessary 
release, the RO should obtain these 
records, to include all recent VA 
treatment records.

3.  Once copies of the Social Security 
and treatment records have been added to 
the claims file, the veteran should be 
afforded a VA spine examination for the 
purpose of assessing the severity of her 
service-connected disability of the 
lumbar spine.  All required tests and 
studies should be accomplished.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected spine disorder.  All 
findings necessary to evaluate the 
veteran's spine disorder under the 
revised Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes, as well as the new General 
Rating Formula for Diseases and Injuries 
of the Spine should be provided.  The 
examiner should identify the limitations 
on activity imposed by the disabling 
condition, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon her 
ordinary activity.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






